PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,214,714
Issue Date: 4 Jan 2022
Application No. 16/405,697
Filing or 371(c) Date: 7 May 2019
Attorney Docket No. 147426.001101

:
:
:	REDETERMINATION OF
:	PATENT TERM
:	ADJUSTMENT
:


This is a decision on the PETITION FOR PATENT TERM ADJUSTMENT UNDER 37 C.F.R. § 1.705(b) (“Request”), filed March 15, 2022.  Applicant requests the United States Patent and Trademark Office (“Office”) correct the patent term adjustment determination (“PTA”) set forth on the patent from zero (0) days to one hundred and five (105) days.  The Office’s redetermination of the PTA indicates the correct PTA is one hundred and five (105) days. 

The petition is granted.

Relevant Procedural History

The patent issued with a PTA determination of 0 days on January 4, 2022. Applicant timely submitted a petition for a one month of extension of time pursuant to 37 CFR 1.136(a) and the required $110 fee and the present Request and the required $210 fee for filing an application for patent term adjustment on March 15, 2022.

Decision

The PTA set forth on the patent is based on the following determinations previously made by the Office: 

	(1)	The period of delay under 35 U.S.C. § 154(b)(1)(A) (“A Delay”) is 105 days;
	(2)	The period of delay under 35 U.S.C. § 154(b)(1)(B) (“B Delay”) is 0 days;
(3)	The period of delay under 35 U.S.C. § 154(b)(1)(C) (“C Delay”) is 0 days;
(4)	The number of days of overlapping delay (“Overlap”) between the periods of 
A Delay, B Delay, and C Delay is 0 days; and
(5)	The period of delay under 35 U.S.C. § 154(b)(2)(C) (“Applicant Delay”) is 
135 days.

The PTA is the sum of the days of A Delay, B Delay, and C Delay reduced by the number of days of Overlap and Applicant Delay.  In other words, the following formula may be used to calculate the PTA:

	PTA = 	A Delay + B Delay + C Delay – Overlap –Applicant Delay

Running the calculation yields - 30 days (105 days of A Delay + 0 days of B Delay + 0 days of C Delay - 0 days of Overlap - 135 days of Applicant Delay). However, it is not possible to have a negative patent term adjustment. Therefore, the patent sets forth a PTA of 0 days.

The Request asserts no reduction, not a 120 day period of reduction is warranted under 37 CFR 1.704(c)(10) in connection with the filing of a “COMMUNICATION” on August 23, 2021, after a notice of allowance was mailed on August 18, 2021. The Request argues no period of reduction, not a 15 day period of reduction, is warranted pursuant to 37 CFR 1.704(c)(10) in connection with the filing of replacement sheets of drawings on November 3, 2021 in response to a Notice to File Corrected Application Papers, mailed August 25, 2021, after a notice of allowance was mailed on August 18, 2021.  The Request asserts the period of Applicant Delay is 0 days. The Request asserts the correct PTA is 105 days (105 days of A Delay + 0 days of B Delay + 0 days of C Delay – 0 days of Overlap – 0 days of Applicant Delay).

As will be discussed, the Office concurs that no reduction, not a 120 day period of reduction is warranted under 37 CFR 1.704(c)(10) in connection with the filing of a “COMMUNICATION” on August 23, 2021, after a notice of allowance was mailed on August 18, 2021 and no period of reduction, not a 15 day period of reduction, is warranted pursuant to current 37 CFR 1.704(c)(10) in connection with the filing of replacement sheets of drawings on November 3, 2021 in response to a Notice to File Corrected Application Papers, mailed August 25, 2021, after a notice of allowance was mailed on August 11, 2021. Therefore, the Office concurs that the period of Applicant Delay is 0 days, and the correct PTA is 105 days (105 days of A Delay + 0 days of B Delay + 0 days of C Delay – 0 days of Overlap – 0 days of Applicant Delay).

A Delay

The Request does not dispute the Office’s prior determination the period of A Delay is 105 days.  The Office has recalculated the period of A Delay as part of the Office’s redetermination of the PTA and confirmed the period of A Delay is 105 days.

B Delay

The Request does not dispute the Office’s prior determination the period of B Delay is 0 days.  The Office has recalculated the period of B Delay as part of the Office’s redetermination of the PTA and confirmed the period of B Delay is 0 days.

C Delay

The Request does not dispute the Office’s prior determination the period of C Delay is 0 days.  The Office has recalculated the period of C Delay as part of the Office’s redetermination of the PTA and confirmed the period of C Delay is 0 days.

Overlap

The Request does not dispute the Office’s prior determination the number of days of Overlap is 0 days.   The Office has recalculated the number of days of Overlap as part of the Office’s redetermination of the PTA and confirmed the number of days of Overlap is 0 days.

Applicant Delay

The Request disputes the Office’s prior determination that the number of days of Applicant Delay is 135 days.   The Office has recalculated the number of days of Applicant Delay as part of the Office’s redetermination of the PTA and determined the number of days of Applicant Delay is 0 days. 

The Request asserts no reduction, not a 120 day period of reduction is warranted under 37 CFR 1.704(c)(10) in connection with the filing of a “COMMUNICATION” on August 23, 2021, after a notice of allowance was mailed on August 18, 2021. The Request argues no period of reduction, not a 15 day period of reduction, is warranted pursuant to 37 CFR 1.704(c)(10) in connection with the filing of replacement sheets of drawings on November 3, 2021 in response to a Notice to File Corrected Application Papers, mailed August 25, 2021, after a notice of allowance was mailed on August 18, 2021.  

The Office concurs on both counts.

37 CFR § 1.704(c)(10) is the pivotal rule in this request for redetermination.

Supernus Pharm., Inc. v. Iancu, 913 F.3d 1351, 129 USPQ2d 1240 (Fed. Cir. 2019) impacted 37 CFR 1.704(c)(10). See, the Federal Register notice, Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu 85 Fed. Reg. 36335 (June 16, 2020).  Relevant PTA rules have been revised to focus on the delay due to applicant's action, rather than the consequences to the Office due to the applicant's actions. The rule change applies in all applications in which a notice of allowance was mailed on or after July 16, 2020. 

Current 37 CFR 1.704(c)(10) provides:

(c) Circumstances that constitute a failure of the applicant to engage in reasonable efforts to conclude processing or examination of an application also include the following circumstances, which will result in the following reduction of the period of adjustment set forth in § 1.703 to the extent that the periods are not overlapping:

…

(10) Submission of an amendment under §1.312 or other paper, other than an amendment under§ 1.312 or other paper expressly requested by the Office or a request for continued examination in compliance with § 1.114, after a notice of allowance has been given or mailed, in which case the period of adjustment set forth in § 1.703 shall be reduced by the number of days, if any, beginning on the day after the date of mailing of the notice of allowance under 35 U.S.C. 151 and ending on the date the amendment under § 1.312 or other paper was filed.

Changes to Patent Term Adjustment in View of the Federal Circuit Decision in Novartis v. Lee, Final Rule, 80 Fed. Reg. 1346 (January 9, 2015) (“Notice”) contains a list of papers that may be submitted after a notice of allowance without the applicant being considered to have failed to engage in reasonable efforts to conclude processing or examination of the application. 

Page 1354 of the Notice indicates the following types of papers will not result in a reduction under 37 CFR § 1.704 (c)(10):

1.	Issue fee transmittal;
2.	Power of attorney;
3.	Change of address;
4.	Change of status;
5.	Power to inspect;
6.	Response to examiner’s reasons for allowance;
7.	An IDS with a statement in compliance with 1.704(d);
8.	Resubmission of previously filed papers that cannot be located in the file;
9.	Request to correct an error or omission in notice of allowance or notice of allowability;
10.	Status letters;
11.	Requests for a refund;
12.	An inventor’s oath/declaration;
13.	A request for acknowledgement of an IDS in compliance with 1.97 and 198 in certain circumstances;
14.	Comments of the substance of an interview where the applicant-initiated interview resulted in the mailing of a notice of allowance; and
15.	Letters related to government interests.

With respect to the “COMMUNICATION” filed August 23, 2021: The “COMMUNICATION” was filed to confirm that the Notice of Allowability and the Interview Summary Record accurately reflect the discussions between Examiner Hill and applicant’s attorney. The Applicant-Initiated Interview Summary was mailed with the Notice of Allowability on August 18, 2021. The Office assessed a 120 day period of reduction under 37 CFR 1.704(c)(10) for August 23, 2021 “COMMUNICATION.” 

Such a paper arguably falls under 14 above, a type of paper the filing of which the Director has specifically deemed not be a "failure to engage in reasonable efforts" within the meaning of 37 CFR 1.704(c)(10).  The “COMMUNICATION” was filed in response to the Applicant-Initiated Interview Summary, mailed August 18, 2021.   The August 18, 2021 Applicant-Initiated Interview Summary gave applicant one month to file a response to substance of the interview. Since the Notice of Allowance was also mailed on August 18, 2021, applicant did not have an opportunity to reply prior to allowance. Under the circumstances of this case, it is concluded that the filing of the August 23, 2021 “COMMUNICATION” is not a failure to engage within the meaning of 37 CFR 1.704(c)(10).  Thus, it is concluded that the reduction of one hundred twenty (120) days is not warranted. The 120 day period of reduction has been removed.

With respect to the replacement sheets of drawings, filed November 3, 2021:  The Office mailed a Notice to File Corrected Application Papers (“Notice”) on August 25, 2021, which required applicant to file Figures 1 and 4 as line drawings. Applicant filed 2 replacement sheets of drawings showing Figures 1 and 4 as line drawings and a petition for a one month extension of time under 37 CFR 1.136(a) with required $110 fee on November 3, 2021. Under current 37 CFR 1.704(c)(10), the November 3, 2021 replacement sheets of drawings were expressly requested by the Office. Therefore, no reduction is warranted. The 15 day period of reduction has been removed.

The period of Applicant Delay is 0 days.  


Conclusion

The Request asserts the correct period of Applicant Delay is 0 days and the correct PTA is 105 days (105 days of A Delay + 0 days of B Delay + 0 days of C Delay – 0 days of Overlap – 0 days of Applicant Delay).

As previously discussed, the correct period of Applicant Delay is 0 days.   Therefore, the correct PTA is 105 days (105 days of A Delay + 0 day of B Delay + 0 days of C Delay - 0 days of Overlap - 0 days of Applicant Delay).

The application file is being referred to the Certificates of Correction Branch for issuance of a certificate of correction in order to rectify this error.  The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by one hundred and five (105) days. No additional fees are required.

Telephone inquiries specific to this decision should be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:  Copy of DRAFT Certificate of Correction